                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                                                             PLAINTIFF

 v.                                            CIVIL ACTION NO. 1:19-CV-00575-LG-RHW

 1.54 ACRES, MORE OR LESS, LOCATED IN HANCOCK
 COUNTY, STATE OF MISSISSIPPI; ATLANTIC COAST
 CONSERVANCY, INC., A GEORGIA NON-PROFIT
 CORPORATION; AND HANCOCK COUNTY, MISSISSIPPI                                      DEFENDANTS

                             FINAL JUDGMENT APPROVING
                         STIPULATION OF JUST COMPENSATION


       Upon consideration of the Stipulation Of Just Compensation executed by the United

States of America and Atlantic Coast Conservancy, Inc. (ACC), it is hereby ORDERED,

ADJUDGED AND DECREED that:

       1.        As stated in the United States’ Declaration of Taking (ECF No. 2), the property

condemned in this case for which just compensation is owed is a fee simple absolute interest in

approximately 1.54 acres of real property located in Hancock County, Mississippi (the subject

property). With the Court’s permission, on September 20, 2019, the United States deposited two

thousand three hundred dollars ($2,300) with the Court as its estimate of the just compensation

due for the taking of the subject property. On that date, title to the subject property vested in the

United States.

       2.        The United States and ACC have agreed that the amount of just compensation

payable by the United States for the taking of the subject property, together with all

improvements thereon and appurtenances thereto belonging, is ten thousand dollars ($10,000),

inclusive of interest, attorneys’ fees, and costs. This settlement sum reflects only just

compensation of the 1.54 acres at issue in this condemnation, it is not based on any expert
opinion or valuation of the same prepared for this case, and the parties have represented that their

agreement upon this sum is based, in part, upon a mutual desire to resolve this matter amicably

without incurring any further expense.

       3.      Judgment shall be, and hereby is, entered against the United States in the

amount of TEN THOUSAND DOLLARS ($10,000).

       4.      The other defendant initially named in this action is Hancock County, Mississippi

Tax Assessor Jimmie Ladner, Jr., the local taxing authority. Mr. Ladner has disclaimed his

office’s interest in any compensation to be awarded in this action (ECF No. 17). As such, his

office is not entitled to any distribution of the just compensation to be paid for the taking of the

subject property.

       5.      Because the United States previously deposited two thousand three hundred

dollars ($2,300) as its estimate of just compensation, and because it has agreed that the just

compensation due for the taking is a total of ten thousand dollars ($10,000), the United States

shall now make an additional deposit of seven thousand seven hundred dollars ($7,700) to the

Registry of the Court. If the United States does not deposit this amount, in full, within

30 calendar days of the entry of this final judgment, any unpaid portion of the seven thousand

seven hundred dollars ($7,700) shall accrue interest as provided in 40 U.S.C. § 3116. The Clerk

is authorized to accept this deposit.

       6.      The said sum of ten thousand dollars ($10,000) shall be full and just

compensation and in full satisfaction of any and all claims of whatsoever nature against the

United States by reason of the institution and prosecution of this action and taking of the subject

property and estates described in the Declaration of Taking filed herein, together with all

improvements thereon and appurtenances thereto belonging.



                                                 -2-
        7.      The said sum of ten thousand dollars ($10,000) shall be subject to all taxes,

assessments, liens, encumbrances, and charges of any nature existing against the subject property

at the time title to the subject property vested in the United States, and all such taxes,

assessments, liens, encumbrances, and charges are payable and deductible from said sum.

        8.      Defendant ACC has warranted that, as of the date of taking, it had the exclusive

right to the just compensation herein, excepting the interests of other parties having liens or

encumbrances of record and unpaid taxes and assessments, if any, and that no other person or

entity is entitled to the same or any part thereof. In the event that a court of competent

jurisdiction ultimately determines that any other person or entity is entitled to receive just

compensation for the taking of the subject property, ACC shall refund into the Registry of the

Court the ten thousand dollars ($10,000) of just compensation paid by the United States, or any

such part thereof as the Court may direct, with interest thereon calculated in accordance with

40 U.S.C. § 3116, from the date of ACC’s receipt of the funds to the date of ACC’s repayment

into the Registry of the Court.

        9.      The parties shall be responsible for their own legal fees, costs, and expenses,

including attorneys’ fees, consultants’ fees, expert’s fees, transcript costs, and any other expenses

relating to this litigation.

        10.     Upon the United States making the additional deposit required by paragraph

five (5), above, the Clerk of the Court shall, without further order of this Court, disburse the total

amount deposited for this action, together with any interest earned thereon, by issuing a check

payable as follows and mailing the check to:

                               Cosmich Simmons & Brown, PLLC
                    Trust Account on behalf of Atlantic Coast Conservancy, Inc.
                                   100 Vision Drive, Suite 200
                                   Jackson, Mississippi 39211

                                                 -3-
     11.    Following the disbursement of the funds to ACC, this case shall be CLOSED.


     SO ORDERED AND ADJUDGED this the 18th day of March, 2020.


                                                 s/   Louis Guirola, Jr.
                                                 Louis Guirola, Jr.
                                                 United States District Judge


FOR PLAINTIFF:                                        FOR DEFENDANT ACC

/s/ Devin A. Wolak                                    /s/ Brannon L. Berry
DEVIN A. WOLAK (IL 6273266)                           JAMES G. HOUSE, III (MS 9576)
BHAVNA CHANGRANI (NY 4297081)                         BRANNON L. BERRY (MS 104811)
Trial Attorneys                                       Cosmich Simmons & Brown, PLLC
United States Department of Justice                   100 Vision Drive, Suite 200
Environment & Natural Resources Division              P.O. Box 22626
Land Acquisition Section                              Jackson, Mississippi 39225-2626
P.O. Box 7611, Ben Franklin Station                   Tel. (601) 519-0328
Washington, DC 20044-7611                             Fax. (601) 863-0078
Tel. (202) 305-0291                                   Email. jimmy.house@cs-law.com
E-mail. devin.wolak@usdoj.gov                                   brannon.berry@cs-law.com
          bhavna.changrani@usdoj.gov




                                           -4-
